TARA J. ELLIOTT
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 542-8851
tara.elliott@usdoj.gov

TARYN MEEKS
Trial Attorney
National Security Division
U.S. Department of Justice
Phone: (202) 532-4162
taryn.meeks@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                       MISSOULA DIVISION

 UNITED STATES OF AMERICA,         CR 18-54-M-DLC

             Plaintiff,
                                   SENTENCING MEMORANDUM
       vs.

 BRUCE BOONE WANN,

             Defendant.




                               1
                                INTRODUCTION

      Wann stands convicted of the crimes of Illegal Possession of a Machinegun,

in violation of 18 U.S.C. § 922(o), Possession of an Unregistered Silencer, in

violation of 26 U.S.C. § 5861(d), Possession of a Short Barreled Rifle, in violation

of 26 U.S.C. § 5861(d), and Possession of a Destructive Device, in violation of 26

U.S.C. § 5861(d). PSR ¶ 7. The presentence report has calculated his total offense

level as 23 and his criminal history category as I. PSR ¶ 112. The advisory

guideline range is 46 to 57 months of imprisonment. Id.

                                  ARGUMENT

A.    The Offense

      During the Summer of 2018, Wann possessed illegal firearms, ammunition,

a grenade, dynamite, and detonation cord. PSR ¶ 12, 18. Specifically, Wann

possessed the following illegal firearms:

          Ruger .22 caliber long pistol with a suppressed barrel, with the serial

             number removed;

          Ruger 22/45 MK III .22 caliber long rifle pistol, target model, with a

             threaded barrel and the serial number removed;

          F.M.A.P. Mauser Model 1909 rifle with suppressed barrel, no visible

             serial number, and Compac scope;

                                            2
           Ruger model 10/22 carbine, .22 long rifle caliber, serial number, 112-

                57933, with folding stock, NcST AR scope, and one plastic Butler

                Creek magazine; *Investigators noted this rifle appeared to have a

                suppressed barrel, which was illegally shortened; and

           RPG Industries M-10 .45 caliber pistol, serial number SAP45241 and

                one extended magazine; * Investigators noted a field test of this pistol

                revealed it was fully automatic.

          Id.

      Wann knew that he was not permitted to possess these dangerous items and

stated that he was concerned that if these items were recovered by law enforcement

he would be arrested. PSR ¶ 20. When Wann transported the explosives, he was

wearing a Glock pistol which he repeatedly gestured towards and “racked” as he

spoke of his willingness to engage law enforcement if he were to be discovered. Id.

      Additionally, during the investigation, Wann made several troubling

statements indicating that “if things ever go to shit," Sam is going to get his,

specifically referring to a couple of shots to the knee caps and then leaving him to

die. Wann says he (Sam) deserves it and his wife too, but no one else in town

would get it. PSR ¶ 15. Wann seeks to minimize the seriousness of these threats,

but nonetheless, they are troubling in their violence and specificity.

                                             3
       Wann also possessed a wig for “surveillance” and had a “kill list” and

specifically identified two individuals he wanted to do “some righteous vigilante

stuff” against. PSR ¶ 23.

       Wann burglarized a location in order to take back his weapons, but also stole

weapons from the victim to hold as ransom. PSR ¶ 24. Wann’s conduct throughout

this investigation was deeply troubling. Understandably, Wann now tries to

minimize most or all of this conduct, but the statements and actions in this matter

speak for themselves.

B.     History and Characteristics of Wann

       Wann is currently 62 years old and has no criminal history. Wann seemingly

had a good childhood and he later joined the United States Army and received an

honorable discharge. He also had an unusual employment history in law

enforcement, which is discussed in greater detail in paragraphs 100 to 102 of the

PSR.

C.     Departure Requests

       While Wann has no official objections to the PSR, he does seek a number of

departures under the United States Sentencing Guidelines. PSR 30-31. The

Government respectfully requests that the Court deny these requests as there are no

“aggravating or mitigating circumstances of a kind or to a degree not adequately

                                          4
taken into consideration by the Sentencing Commission.” Koon v. United States,

518 US 81, 94 (1996). All of Wann’s departure requests are facts and

circumstances the Court may consider under the factors set forth in 18 U.S.C. §

3553(a) to fashion a sentence that is sufficient, but not greater than necessary.

D.    Sentence Recommendation

      Section 3553(a) of Title 18 of the United States Code contains a list of

factors courts consider in imposing a sentence. The list is preceded by what has

become known as the parsimony principle, requiring courts to “impose a sentence

sufficient, but not greater than necessary, to comply with” four identified purposes

– just punishment, deterrence, protection of the public, and rehabilitation. To

meet this requirement, the statute directs courts to take into account the nature and

circumstances of the offense and the history and characteristics of the defendant, as

well as “the need for the sentence imposed” to meet the four overarching aims of

sentencing. Additionally, the court must consider the kinds of sentences available,

the sentencing guidelines and policy statements, and unwarranted sentencing

disparities, and restitution to the victim. 18 U.S.C. § 3553(a)(1), (3) - (7).

      In sum, taking into account all of the factors under 3553(a), the Government

believes a sentence of 41 to 51 months of imprisonment and three years of




                                           5
supervised release is sufficient, but not greater than necessary.

      DATED this 3rd day of April, 2019.

                                        KURT G. ALME
                                        United States Attorney

                                        /s/ Tara J. Elliott
                                        TARA J. ELLIOTT
                                        Assistant U.S. Attorney




                                           6
